EXHIBIT 10.3.13.5

 

SETTLEMENT AGREEMENT AND RELEASE IN FULL

 

This Settlement Agreement and Release in Full (“Agreement”) is entered into
between Jeffrey A. Elias (“Elias”)  and Westaff, Inc. a Delaware corporation and
Westaff Support, Inc., a California corporation and subsidiary of Westaff, Inc.,
(collectively, “Westaff”).

 

WHEREAS, Elias was employed by Westaff Support, Inc. as Senior Vice President,
Corporate Services pursuant to the November 28, 2006 Employment Agreement, and
all amendments thereto  (as amended the “Employment Agreement”); and

 

WHEREAS, on May 22, 2008, Elias resigned from his position as Senior Vice
President, Corporate Services (“Resignation Date”), and the parties hereto wish
to specify and agree upon the terms and conditions of Elias’s resignation from
Westaff by entering into this Agreement.

 

Thus, in consideration of the mutual covenants and promises contained in this
Agreement, Elias and Westaff agree as follows:

 


1.                                       ELIAS, FOR AND ON BEHALF OF HIMSELF AND
HIS HEIRS, BENEFICIARIES, EXECUTORS, ADMINISTRATORS, ATTORNEYS, SUCCESSORS, AND
ASSIGNS SHALL FOREVER WAIVE, RELEASE, DISCHARGE, AND COVENANT NOT TO SUE
WESTAFF, ALL RELATED COMPANIES, PARTNERSHIPS, OR JOINT VENTURES, AND, WITH
RESPECT TO EACH OF THEM, THEIR PREDECESSORS AND SUCCESSORS; AND, WITH RESPECT TO
EACH SUCH ENTITY, ALL OF ITS PAST AND PRESENT EMPLOYEES, OFFICERS, DIRECTORS,
STOCKHOLDERS, OWNERS, REPRESENTATIVES, ASSIGNS, ATTORNEYS, AGENTS, INSURERS,
EMPLOYEE BENEFIT PROGRAMS (AND THE TRUSTEES, ADMINISTRATORS, FIDUCIARIES, AND
INSURERS OF SUCH PROGRAMS), AND ANY OTHER PERSONS ACTING BY, THROUGH, UNDER OR
IN CONCERT WITH ANY OF THE PERSONS OR ENTITIES LISTED IN THIS SECTION
(HEREINAFTER ALSO REFERRED TO AS THE “RELEASED PARTIES”).  ELIAS UNDERSTANDS AND
AGREES THAT HE IS RELEASING ALL KNOWN AND UNKNOWN CLAIMS, PROMISES, CAUSES OF
ACTION, OR SIMILAR RIGHTS OF ANY TYPE THAT HE MAY HAVE (THE “CLAIMS”) AGAINST
ANY RELEASED PARTY, EXCEPT THAT HE IS NOT RELEASING ANY CLAIMS THAT RELATE TO
(I) HIS RIGHT TO ENFORCE THIS AGREEMENT; OR (II) ANY RIGHTS OR CLAIMS WHICH MAY
ARISE OR ACCRUE AFTER HE SIGNS THIS AGREEMENT.  ELIAS FURTHER UNDERSTANDS THAT
THE CLAIMS HE IS RELEASING MAY ARISE UNDER MANY DIFFERENT LAWS (INCLUDING
STATUES, REGULATIONS, OTHER ADMINISTRATIVE GUIDANCE, AND COMMON LAW DOCTRINES),
INCLUDING, BUT NOT LIMITED TO:


 

a.               Anti-discrimination statutes, such as Title VII of the Civil
Rights Act of 1964,  Section 1981 of the Civil Rights Act of 1866, Executive
Order 11246, the California Fair Employment and Housing Act (Gov. Code 12900 et
seq.) and the California Family Rights Act, which prohibit discrimination based
race, religion, color, national origin, ancestry, physical disability, mental
disability, medical condition, marital status, sex, age, or sexual orientation;
the Equal Pay Act, which prohibits paying men and women unequal pay for equal
work; the Age Discrimination in Employment Act of 1967, which prohibits age
discrimination; the Americans With Disabilities Act and Section 503 and 504 of
the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; and any other federal, state, or local law prohibiting employment or
wage discrimination.

 

b.              Federal employment statutes, such as the WARN Act, which
requires that advance notice be given of certain work force reductions; the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards

 

--------------------------------------------------------------------------------


 

Act of 1938 and the California Labor Code or Industrial Welfare Commission Wage
Orders, which regulate wage and hour matters; the Family and Medical Leave Act
of 1993, which requires employers to provide leaves of absence under certain
circumstances; and any other federal laws relating to employment, such as
veterans’ reemployment rights laws.

 

c.               Other laws, such as any federal, state, or local laws governing
the payment of wages or benefits, including any law providing for penalties and
interest, as well as laws governing working conditions, restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith.

 

d.              Tort and Contract Claims, such as claims for wrongful discharge,
physical or personal injury, emotional distress, fraud, fraud in the inducement,
negligent misrepresentation, defamation, invasion of privacy, interference with
contract or with prospective economic advantage, breach of express or implied
contract, breach of covenants of good faith and fair dealing, and similar or
related claims.

 

e.               Examples of released Claims include, but are not limited to: 
(i) Claims for unpaid wages, penalties under federal or state wage laws, and
interest thereon; (ii) Claims that in any way relate to employment with the
Company or any other Released Party, or the termination of that employment, such
as Claims for compensation, bonuses, commissions, lost wages, unused accrued
vacation or sick pay; (iii) Claims that in any way relate to the design or
administration of any employee benefit program; (iv) Claims of irrevocable or
vested rights to severance or similar benefits or to post-employment health or
group insurance benefits; or (v) any Claims to attorneys’ fees or other
indemnities.

 


2.                                       ELIAS UNDERSTANDS THAT THIS AGREEMENT
IS A FULL AND FINAL RELEASE COVERING ALL KNOWN AND UNKNOWN CLAIMS, AND HE WAIVES
ALL RIGHTS OR BENEFITS THAT HE MAY HAVE NOW OR IN THE FUTURE, UNDER THE TERMS OF
SECTION 1542 OF THE CALIFORNIA CIVIL CODE WHICH PROVIDES AS FOLLOWS:


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 


3.                                       ELIAS, FOR AND ON BEHALF OF HIMSELF AND
HIS HEIRS, BENEFICIARIES, EXECUTORS, ADMINISTRATORS, ATTORNEYS, SUCCESSORS, AND
ASSIGNS, ALSO AGREES AND COVENANTS NOT TO FILE A LAWSUIT OR ADMINISTRATIVE
COMPLAINT TO ASSERT ANY CLAIM WITH RESPECT TO HIS EMPLOYMENT WITH WESTAFF, OR
THE CESSATION OF HIS EMPLOYMENT WITH WESTAFF PRIOR TO THE EXECUTION OF THIS
AGREEMENT.  ANY LAWSUIT OR ADMINISTRATIVE COMPLAINT FILED IN VIOLATION OF THIS
AGREEMENT BY ELIAS, FOR AND ON BEHALF OF HIMSELF OR HIS HEIRS, BENEFICIARIES,
EXECUTORS, ADMINISTRATORS, ATTORNEYS, SUCCESSORS, OR


 


2

--------------------------------------------------------------------------------



 


ASSIGNS SHALL AUTOMATICALLY CONSTITUTE A BREACH OF THIS AGREEMENT, AND IN
ADDITION TO ANY OTHER LEGAL REMEDIES AVAILABLE TO WESTAFF MAY IMMEDIATELY
TERMINATE THIS AGREEMENT AND WESTAFF SHALL HAVE NO FURTHER OBLIGATION TO PAY ANY
SALARY CONTINUATION COMPENSATION AS SET FORTH IN SECTION 4 OF THIS AGREEMENT. 
ADDITIONALLY, ELIAS WILL NO LONGER BE ENTITLED TO ANY BENEFITS AS DESCRIBED IN
SECTION 5 OF THIS AGREEMENT.


 


4.                                       AS CONSIDERATION FOR ELIAS’S AGREEMENT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, WESTAFF WILL PAY ELIAS A
SEVERANCE PAY OF A SUM EQUAL TO TWENTY-SIX (26) WEEKS SALARY.  ELIAS’S SEVERANCE
PAY WILL BE IN THE FORM OF SALARY CONTINUATION BASED ON ELIAS’S CURRENT PAY
(“SALARY CONTINUATION COMPENSATION”).  “CURRENT PAY” MEANS ELIAS’S BASE SALARY
RATE IN EFFECT AS OF MAY 22, 2008.   ELIAS’S SALARY CONTINUATION SHALL BE PAID
ON A BI-WEEKLY BASIS AT THE SAME TIME AS WESTAFF’S REGULAR PAYROLL.  THE
BI-WEEKLY AMOUNT IS $9,615.39 (GROSS) LESS APPROPRIATE FEDERAL AND STATE TAX
WITHHOLDING AND STATUTORY DEDUCTIONS AND SHALL BEGIN ON THE FIRST PAY PERIOD
FOLLOWING THE EIGHTH (8TH) DAY AFTER THE DATE OF EXECUTION BY BOTH PARTIES TO
THIS AGREEMENT.  ELIAS ACKNOWLEDGES THAT HE HAS BEEN PAID ALL WAGES DUE,
INCLUDING ANY INCENTIVE COMPENSATION, AS WELL AS HIS ACCRUED, BUT UNUSED
VACATION PAY IN A SINGLE LUMP SUM PAYMENT LESS ALL APPROPRIATE WITHHOLDINGS
THROUGH MAY 26, 2008.  ELIAS UNDERSTANDS THAT HE SHALL NOT BE ENTITLED TO ACCRUE
VACATION AND SICK TIME DURING THE SALARY CONTINUATION PERIOD.


 


5.                                       ELIAS WILL CONTINUE PARTICIPATION IN
WESTAFF’S BENEFIT PLANS WHILE RECEIVING SALARY CONTINUATION, NAMELY, WESTAFF’S
MEDICAL, DENTAL AND VISION PLANS, LIFE INSURANCE, SUPPLEMENTAL LIFE INSURANCE,
LONG AND SHORT TERM DISABILITY, 401(K) SAVINGS PLANS, DEFERRED COMPENSATION PLAN
AND FLEXIBLE SPENDING ACCOUNTS, IF APPLICABLE.  PARTICIPATION IN THESE PLANS
WILL TERMINATE UPON THE FIRST TO OCCUR OF 1) THE EXPIRATION OF THE 26 WEEK
SALARY CONTINUATION PERIOD, OR 2) THE DATE ELIAS BECOMES ENTITLED TO BENEFITS
UNDER A COMPARABLE PLAN OF ANOTHER EMPLOYER.


 


6.                                       ELIAS’S UNEXERCISED OPTIONS TO PURCHASE
WESTAFF STOCK SHALL TERMINATE AS OF THE RESIGNATION DATE, IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE WESTAFF, INC. 2006 STOCK INVENTIVE PLAN (THE “PLAN”)
AND THE NOTICES OF GRANT GIVEN TO ELIAS UNDER SUCH PLAN.


 


7.                                       NOTHING CONTAINED IN THIS AGREEMENT, OR
THE FACT OF ITS SUBMISSION TO ELIAS, SHALL BE ADMISSIBLE EVIDENCE IN ANY
JUDICIAL, ADMINISTRATIVE, OR OTHER LEGAL PROCEEDING, OR BE CONSTRUED AS AN
ADMISSION OF ANY LIABILITY OR WRONGDOING ON THE PART OF WESTAFF OR THE OTHER
RELEASED PARTIES OF ANY VIOLATION OF FEDERAL OR STATE STATUTORY OR COMMON LAW OR
REGULATION.


 


8.                                       ELIAS ACKNOWLEDGES THAT HE HAS ENTERED
INTO THIS AGREEMENT FREELY, KNOWINGLY, AND VOLUNTARILY; IT IS FURTHER UNDERSTOOD
AND AGREED THAT THIS AGREEMENT WAS REACHED AND AGREED TO BY THE PARTIES IN ORDER
TO AVOID THE EXPENSE OF LITIGATION, AS WELL AS THE UNCERTAINTIES OF POTENTIAL
LITIGATION.


 


9.                                       BY SIGNING THIS AGREEMENT, ELIAS
UNDERSTANDS AND AGREES THAT ALL POST-TERMINATION OBLIGATIONS OF ELIAS UNDER HIS
EMPLOYMENT AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT INCLUDING, BUT NOT
LIMITED TO, ALL PROVISIONS RELATING TO ELIAS’S OBLIGATIONS TO (A) PROTECT
PROPRIETARY/CONFIDENTIAL INFORMATION, (B) ABIDE BY ANY CONFIDENTIAL INFORMATION
AND INVENTION AGREEMENT, AND (C) REFRAIN FROM SOLICITING WESTAFF EMPLOYEES AND
CLIENTS AS SET FORTH IN HIS EMPLOYMENT AGREEMENT.  ELIAS FURTHER UNDERSTANDS AND
AGREES THAT SHOULD ELIAS VIOLATE ELIAS’S POST-TERMINATION OBLIGATIONS, WESTAFF
MAY IMMEDIATELY TERMINATE THIS AGREEMENT AND WESTAFF


 


3

--------------------------------------------------------------------------------



 


SHALL HAVE NO FURTHER OBLIGATION TO PAY ANY SALARY CONTINUATION COMPENSATION AS
SET FORTH IN SECTION 4 OF THIS AGREEMENT.  ADDITIONALLY, ELIAS WILL NO LONGER BE
ENTITLED TO ANY BENEFITS AS DESCRIBED IN SECTION 5 OF THIS AGREEMENT.


 


10.                                 THE PARTIES FURTHER AGREE THAT THEY WILL NOT
MAKE ANY VOLUNTARY STATEMENTS, WRITTEN OR ORAL, OR CAUSE OR ENCOURAGE OTHERS TO
MAKE ANY SUCH STATEMENTS THAT DEFAME OR DISPARAGE THE PERSON AND/OR BUSINESS
REPUTATIONS, PRACTICES, OR CONDUCT OF THE PARTIES.


 


11.                                 ELIAS AGREES AND ACKNOWLEDGES THAT HE HAS
READ THIS AGREEMENT CAREFULLY AND FULLY UNDERSTANDS ALL OF ITS PROVISIONS. 
WESTAFF ADVISES ELIAS TO CONSULT WITH LEGAL COUNSEL WITH RESPECT TO THIS
AGREEMENT BEFORE EXECUTING IT, AND ELIAS ACKNOWLEDGES THAT HE HAS HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL REGARDING THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AND THAT HE HAS HAD AMPLE TIME TO REVIEW THIS AGREEMENT.  ELIAS
ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO HAVE AT LEAST TWENTY-ONE (21)
DAYS TO CONSIDER THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.  BY
SIGNING BELOW, ELIAS ACKNOWLEDGES THAT HE HAS VOLUNTARILY ACCEPTED THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


 


12.                                 ELIAS REPRESENTS THAT HE HAS NOT ASSIGNED OR
TRANSFERRED ANY CLAIM THAT HE IS RELEASING, NOR HAS HE PURPORTED TO DO SO.


 


13.                                 ELIAS ACKNOWLEDGES AND AGREES THAT WESTAFF
HAS NOT MADE ANY REPRESENTATIONS TO HIM REGARDING THE TAX CONSEQUENCES OF ANY
AMOUNTS RECEIVED BY OR PAID TO ELIAS.  ELIAS AGREES TO PAY ALL FEDERAL, STATE,
AND LOCAL TAXES, IF ANY, THAT ARE REQUIRED BY LAW TO BE PAID BY HIM WITH RESPECT
TO THE AMOUNTS PAID UNDER THIS AGREEMENT.  ELIAS AGREES TO INDEMNIFY, DEFEND,
AND HOLD HARMLESS WESTAFF AND THE RELEASED PARTIES FROM ANY CLAIMS, DEMANDS,
DEFICIENCIES, ASSESSMENTS, EXECUTIONS, JUDGMENTS, OR RECOVERIES BY ANY
GOVERNMENTAL ENTITY AGAINST WESTAFF OR ANY OF THE RELEASED PARTIES FOR ANY
AMOUNTS CLAIMED DUE WITH RESPECT TO PAYMENTS MADE PURSUANT TO THIS AGREEMENT OR
PURSUANT TO CLAIMS MADE UNDER ANY FEDERAL OR STATE TAX LAWS, AND ANY COSTS,
EXPENSES OR DAMAGES SUSTAINED BY WESTAFF OR THE RELEASED PARTIES, INCLUDING
ATTORNEYS’ FEES, IN THE EVENT WESTAFF, THE RELEASED PARTIES, OR ANY OF THEM
INDIVIDUALLY, ARE REQUIRED TO FILE SUIT OR TAKE OTHER LEGAL ACTION TO ENFORCE
THIS PARAGRAPH.


 


14.                                 SUBJECT TO PARAGRAPH 9 OF THIS AGREEMENT,
THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO ALL THE MATTERS DISCUSSED HEREIN, AND SUPERSEDES ALL PRIOR OR
CONTEMPORANEOUS DISCUSSIONS, COMMUNICATIONS OR AGREEMENTS, EXPRESSED OR IMPLIED,
WRITTEN OR ORAL, INCLUDING ANY WRITTEN CONTRACT OF EMPLOYMENT, BY OR BETWEEN THE
PARTIES INCLUDING, BUT NOT LIMITED TO ELIAS’S EMPLOYMENT AGREEMENT DATED
NOVEMBER 28, 2006 AND ANY AMENDMENTS THERETO.  THE AGREEMENT MAY NOT BE MODIFIED
OR CANCELED IN ANY MANNER EXCEPT BY A WRITING SIGNED BY ELIAS AND AN AUTHORIZED
WESTAFF OFFICIAL.  ELIAS ACKNOWLEDGES THAT THE RELEASED PARTIES HAVE MADE NO
REPRESENTATIONS OR PROMISES TO HIM, OTHER THAN THOSE IN THIS AGREEMENT.  IF ANY
PROVISION IN THIS AGREEMENT IS FOUND TO BE UNENFORCEABLE, ALL OTHER PROVISIONS
WILL REMAIN FULLY ENFORCEABLE.  THE COVENANTS SET FORTH IN THIS AGREEMENT SHALL
BE CONSIDERED AND CONSTRUED AS SEPARATE AND INDEPENDENT COVENANTS.  SHOULD ANY
PART OR PROVISION OF THIS AGREEMENT BE HELD INVALID, VOID OR UNENFORCEABLE IN
ANY COURT OF COMPETENT JURISDICTION, SUCH INVALIDITY, VOIDNESS OR
UNENFORCEABILITY SHALL NOT RENDER INVALID, VOID OR UNENFORCEABLE ANY OTHER PART
OR PROVISION OF THIS AGREEMENT.


 


4

--------------------------------------------------------------------------------



 


15.                                 THIS AGREEMENT BINDS ELIAS’S HEIRS,
ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS, AND ASSIGNS, AND WILL
INURE TO THE BENEFIT OF ALL RELEASED PARTIES AND THEIR RESPECTIVE HEIRS,
ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS, AND ASSIGNS.  IF AT ANY
TIME WESTAFF IS A PARTY TO ANY ACQUISITION, MERGER, CONSOLIDATION OR
REORGANIZATION, THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


16.                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.


 


17.                                 THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL SEVEN (7) DAYS AFTER THE DATE OF EXECUTION BY BOTH PARTIES OF
THIS AGREEMENT (THE “EFFECTIVE DATE”).  ELIAS SHALL HAVE THE RIGHT TO REVOKE
THIS AGREEMENT AT ANY TIME DURING THE SEVEN (7) DAY RATIFICATION PERIOD. 
REVOCATION CAN BE MADE BY DELIVERING A WRITTEN NOTICE OF REVOCATION TO JAMIE
RYAN, VICE PRESIDENT, LEGAL VIA HAND DELIVERY, FEDERAL EXPRESS, OR CERTIFIED
MAIL RETURN RECEIPT REQUESTED.  WRITTEN NOTICE MUST BE RECEIVED BY JAMIE RYAN NO
LATER THAN 5:00 P.M. ON THE 7TH CALENDAR DAY AFTER ELIAS SIGNS THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date specified below.

 

 

Dated:  June 2nd, 2008

 

By:

  /s/ Jeffrey A. Elias

 

 

 

       (Jeffrey A. Elias)

 

 

 

Dated:  June 2, 2008

 

By:

  /s/ Jamie M. Ryan

 

 

 

       (Company Representative)

 

5

--------------------------------------------------------------------------------